Citation Nr: 0504840	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected pes 
planus, status post surgery, currently evaluated at 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Pittsburg, Pennsylvania (RO).


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for bilateral pes planus.

2.  Although the service-connected bilateral pes planus is 
productive of pronounced impairment, unusual or exceptional 
disability factors warranting an extraschedular evaluation 
are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5276 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in October 2002, that VA would obtain all 
service personnel and service medical records, VA medical 
records, and any other medical records about which the 
veteran notified them.  The veteran was advised that it was 
her responsibility to either send medical treatment records 
from her private physician regarding treatment for her 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records on her behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and her VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  She was 
also advised what evidence VA had requested, and notified in 
the statement of the case and four supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was afforded VA examinations in November 2002 and 
March 2004.  Thus, VA's duty to assist has been fulfilled.



Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Id.; see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The veteran was granted service connection for bilateral pes 
planus in October 1986 and assigned a 10 percent disability 
evaluation effective in February 1986.  In October 1988, the 
evaluation was increased to 30 percent disabling, effective 
in August 1988.  In June 2001, the RO granted an increased 
rating for the veteran's service-connected bilateral pes 
planus, and assigned a 50 percent evaluation, the maximum 
schedular evaluation, which was effective in October 2000.  
In July 2002, the veteran filed a claim for an increased 
rating for this disability, claiming that her "arches [were] 
getting worse."

The veteran's service-connected bilateral pes planus is 
currently evaluated as 50 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004) 
for "Flatfoot, acquired."  The veteran's disorder is thus 
contemplated as involving characteristics of being pronounced 
with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, which is not 
improved by orthopedic shoes or appliances.  Id.  This is the 
maximum schedular evaluation for this disability.  Id. 

On VA examination in November 2002, the examiner noted that 
the veteran's claims file was not available for review.  The 
veteran reported increased pain in both feet, and that it 
felt "like her feet [were] on fire."  The examiner noted 
that the pain was in the arches and the dorsal surface of the 
feet and ankles.  The veteran stated that she could walk for 
approximately 25 feet before the pain reached a level of 
"9" on a scale of one to 10.  Likewise, she could stand for 
approximately five minutes before the "burning" reached a 
level of "9."  The veteran indicated that the pain was at a 
constant "9," even while lying in bed or sitting at rest.  
Neither extra strength over-the-counter medications, 
analgesic balm, rigid or soft orthopedic inserts, nor Ace 
bandages alleviated the veteran's symptoms.  She denied 
flare-ups, but reported occasional stiffness and swelling.  
She also reported weakness in her feet and ankles after 10 
minutes of walking.  The veteran denied redness, warmth, or 
tenderness in the feet or joints.  She reported that she was 
unable to do housekeeping or shopping.  The veteran was able 
to take public transportation, but indicated that she had to 
sit at the bus stop and found climbing the steps on the bus 
difficult.

Upon physical examination, the veteran was noted to be 64 
inches tall, weighing 271 pounds.  The veteran had right 
hallux valgus deformity with 20 degrees of medial flexion, 
which were noted to be asymptomatic.  She had pain on both 
arches and dorsal surfaces of both feet with palpation.  With 
palpation, the pain level reached an "8" or a "9."  There 
was no pain on palpation of the Achilles tendons and both 
tendons were in normal alignment.  There was no edema of the 
feet or ankles, and she had "good pedal pulses."  Her feet 
were warm with good color, and her shoes showed no unusual or 
uneven wear.  The veteran had shoe inserts in place.  Plantar 
flexion on the right foot was to 10 degrees, and on the left 
it was 20 degrees.  Dorsiflexion on both feet was to 10 
degrees.  The veteran was able to evert and invert both feet 
to "approximately 5 degrees."  She was observed as having 
flattened plantar arches, as well as a flattened lateral 
contour, bilaterally.

VA treatment notes from June 2002 to November 2002 indicate 
that orthotics were recommended and obtained.  A July 2002 
note shows that surgical intervention was discussed, but 
considered premature.  Approximately two weeks prior to the 
aforementioned VA examination, also in November 2002, the 
veteran related that the plantar medial arches were "not 
painful enough for injection therapy today."  

Using the November 2002 VA examination report and 
accompanying treatment notes, also in November 2002, the RO 
increased the veteran's disability evaluation for pes planus 
from 30 percent to 50 percent, as discussed above.

A VA outpatient treatment note dated in July 2003 showed that 
the veteran had received custom-molded orthotic devices for 
her condition, but reported they had not helped with her 
symptoms.  The benefits of more control of her plantar medial 
arches offered by the use of semi-rigid orthotic devices were 
explained to the veteran; however, she indicated that she was 
not interested in further orthotic control, and preferred to 
consider surgical intervention.  The veteran was scheduled, 
and underwent a "triple arthrodesis and tendo Achilles 
lengthening" on the right foot in September 2003.  Post-
operatively, in October 2003, the veteran reported that a 
mild pain experienced during the first week post-surgery had 
subsided, and she was not having any pain in the affected 
area.  The assessment at that time was that the veteran was 
"healing well" on the right foot.  The veteran was 
instructed to not put any weight on the right foot.  Two 
months after the veteran's surgery, in November 2003, the 
examiner observed that the veteran's healing was 
"progressing as planned."  A treatment note from January 
2004 indicated that the veteran reported, "Her foot is 
feeling very good."

Upon VA examination in March 2004, the claims file was 
available and reviewed prior to the appointment.  The veteran 
reported that she continued to use crutches, as well as a Cam 
walker, and she complained of "a nondescript pain in both 
feet."  There was "significant" guarding.  The veteran was 
noted to be "significantly obese."  The veteran reported 
that the pain increased with poor weather, and that 
"sometimes the pain is sharp."  The examiner noted that the 
veteran "[did] not really give a good indication of that the 
pain is actually like."  She indicated that she had a 
"continual discomfort in the arch," and that she had 
"discomfort on the dorsum of her foot and the anterior scar 
in the medial side of her foot."    The veteran reported 
that she could not "go to the store" alone "because of the 
prolonged ambulation," and she could "only go a short 
distance before she fatigues and has to get off of her 
feet."  The veteran reported that flare-ups "could come at 
any time," and that they lasted from "a couple of hours to 
all day."  She indicated that lying down alleviated the 
pain.

On physical examination, the veteran showed mild digital 
contracture.  There was no rear-foot range of motion, status 
post effusion.  There was approximately five degrees of 
dorsiflexion of the ankle and there was some tenderness along 
the tarsal canal of the left foot.  This did not appear to be 
swollen.  Guarded dorsiflexion of the ankle was noted, as 
well as "a bit" of guarding on ambulation.  Muscle strength 
against resistance was adequate.  The veteran did not 
complain of painful joint motion, but was unable to do a 
"toe raise."  "Significant collapse" of the left arch was 
noted in static stance.  The right foot showed a rectus 
position to the calcaneus with no "c-shape" to the 
tendoachilles.  Post-operatively, the right foot showed no 
edema and no ecchymosis.  There was no observed weakness in 
the anterior and posterior tibial tendons.  The hallux 
extensor and flexor hallucis longus tendons appeared to be 
adequate.  The forefoot on the right showed "much better 
alignment."  The examiner observed:

At this point in time, the symptomatic 
flatfoot of the right is corrected but 
there are residual joint adaptation 
changes yet to be observed.  [The veteran] 
is extremely obese and [she] is in a very 
depressed state which may also be 
affecting the outcome of the triple 
arthrodesis because of lack of willingness 
to walk on the foot and the splinting that 
occurs because of the perceived 
anticipated discomfort.

The examiner suggested that the same surgical procedure would 
likely need to be performed on the left foot as well.  A new 
set of inserts was also suggested as a follow-up treatment in 
order to accommodate the right foot correction.  The veteran 
was instructed to report to Rehabilitation Medicine in order 
to learn some strengthening exercises.  The examiner 
concluded the report by noting the veteran's diagnosis as 
"flatfoot with symptoms that have been increasing due to age 
and obesity.  The right flatfoot has been corrected . . . and 
shows good clinical correction to date."

Again, the veteran's service-connected bilateral pes planus 
is currently evaluated as 50 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This 
is the maximum schedular evaluation for this disability.  Id.  
On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for pes planus under the applicable diagnostic code is 50 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  As such, 
a higher schedular rating cannot be granted.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic code provisions that 
would provide a basis for a higher evaluation for the 
veteran's service-connected disability in this case.  The 
Board has considered other diagnostic codes pertaining to the 
feet.  However, aside from the other codes being inapplicable 
from a medically diagnostic point of view, none of the other 
foot-relevant diagnostic codes provide a disability 
evaluation higher than 50 percent, the veteran's current 
assignment.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-84 
(2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans' Claims held that 38 C.F.R. §§ 4.40, 
4.45 (2004) were not subsumed into the diagnostic codes under 
which a veteran's disability is rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating, disabilities of 
the joints include:  weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07.  Pes planus does not 
specifically involve joints, so the application of DeLuca is 
not warranted.  Moreover, although the medical evidence 
showed that the veteran, in November 2002 reported weakness, 
at the most recent VA examination, there was no observed 
weakness in the anterior and posterior tibial tendons.

It should be noted that, although the Board is required to 
consider the effect of pain when making a rating 
determination, the veteran reported to the VA examiner that 
her foot "felt good."  It is also important to emphasize 
that the VA Schedule for Rating Disabilities does not provide 
a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected bilateral pes 
planus presented an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
veteran's service-connected disability interferes markedly 
with employment beyond that contemplated in the assigned 
rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, the Board 
finds that an evaluation in excess of 50 percent for the 
veteran's service-connected disability is not warranted.

In arriving at the foregoing determinations, the Board has 
considered all the evidence of record, including the complete 
medical history of the veteran's service-connected 
disability, as well as current clinical manifestations of the 
disability, and its effects on the veteran's earning 
capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco, 7 Vet. 
App. 55.  The evidence, as discussed above, supports a rating 
of 50 percent, but no higher, for the veteran's service-
connected bilateral pes planus.  See 38 C.F.R. § 3.400 
(2004).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A rating in excess of 50 percent for service-connected pes 
planus, status post surgery, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


